                                                                            —__...
                                                          —___~--FY~E:U
                                                                                Cc%~~~
                                                          CLERK, U.S. DISTR~!LT
                                                              ~--_—.                     i
                                                              _


                                                                         ~4 ~0~0
                                                                                             I

                                                                              Nay
                                                                       CT—~~C~
                                                                          OF
                                                                  LD~S~
                                                          CENT
                                                           BY ~`—"




                                                                    '~~'
                                                                    J



                     UNIT$D STATES DISTRICT COURT

                   CENTRAL DISTRICT OF CALIFORNIA



GONZALO J. IBANEZ,                 NO. ED CV 19-2280-DOC(E)

              Petitioner,

    v.                             JUDGMENT

RAYMOND MADDEN, Warden,


               Respondent.




     Pursuant to the Order Accepting Findings, Conclusions and

Recommendations of United States Magistrate Judge,



     IT IS ADJUDGED that the Petition is denied and dismissed with

prejudice.



          DATED:          ~~1<<f`'~ `'l               2020.



                                          ~~C~~ f Gl±~~ L~~c~cJ
                                         DAVID 0. CARTER
                                  UNITED STATES DISTRICT JUDGE
